Citation Nr: 0901006	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1954.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the RO in Waco, Texas.

The veteran indicated on his May 2007 VA Form 9 that he 
wished to testify at a Board hearing.  In June 2007 
correspondence, the veteran he no longer wanted a Board 
hearing but instead requested a hearing before a Decision 
Review Officer at the RO.  When the veteran appeared for his 
scheduled hearing at the RO in August 2008 he opted for an 
informal conference.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent evidence of a current diagnosis of 
bilateral hearing loss.

2.  There is no evidence of hearing loss in service, or 
within one year after service, and the preponderance of the 
evidence is against a link between the veteran's hearing loss 
and his period of service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
bilateral hearing loss is related to his service in the 
United States Navy from September 1950 to June 1954.  The 
veteran notes that he suffered from severe sinus infections 
during service which resulted in a scarred tympanic membrane.  
The veteran attributes his current hearing loss to these 
sinus infections during his military service.     

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).   Generally, service connection requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  A claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  This 
regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board notes that a March 2007 VA audiological evaluation 
report shows that the veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has a current hearing loss 
disability.

While the veteran's service records show that he had a 
scarred tympanic membrane at separation in June 1954, service 
treatment records are negative for hearing loss in service.  
At separation in June 1954, the veteran's hearing was noted 
to be 15/15 (whispered voice test) in each ear.  This 
indicates normal hearing.  Smith v. Derwinski, 2 Vet. App. 
137 (1992)

Immediately after separation from service in June 1954 the 
veteran submitted a claim for service connection for a sinus 
condition.  He was afforded a VA examination in connection 
with this claim in September 1954.  During this examination 
the veteran reported a history of difficulty hearing however, 
examination revealed normal hearing.  By rating decision 
dated in October 1954 the RO denied service connection for 
"sinus trouble" as there was no evidence of current sinus 
problems.

Approximately 51 years later the veteran a claim of service 
connection for hearing loss due to severe sinus infections in 
service.  In connection with this claim the veteran was 
afforded a VA audiological examination in March 2007. This 
examination reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
80 dB
105+ dB
105+ dB
105+ dB
Left 
Ear
85 dB
105+ dB
105+ dB
105+ dB

Puretone Threshold Average
Right Ear
99+ dB
Left Ear
100+ dB

Speech Recognition
Right Ear
68%
Left Ear
68%

The examiner diagnosed the veteran with bilateral 
sensorineural hearing loss.  

In April 2007 the veteran was seen by a VA otolaryngologist.  
The veteran reported that he was a Naval mail clerk during 
service and that he served mostly in a quiet environment and 
had little, if any, significant military noise exposure.  
While on active duty, the veteran indicated that he was 
treated for a sinus infection and also mentioned scarring of 
his left eardrum which was noted on his separation 
examination.  The veteran reported a long history of 
bilateral progressive hearing loss.  He indicated that he had 
his first stapedectomy in 1963 (left ear) followed by a right 
stapedectomy in 1980s.  He also indicated that he had worn 
hearing aids since the late 1960s. 

Otologic examination revealed both external auditory canals 
and tympanic membranes to be essentially normal in 
appearance.  The April 2007 VA examiner also referred to the 
March 2007 audiological examination report which revealed 
bilateral severe to profound hearing loss.  The examiner did 
note that because of a problem masking bone thresholds, there 
may have been an immeasurable air-bone gap, so that it would 
be difficult to determine whether his hearing loss would be a 
mixed hearing loss or a sensorineural hearing loss.  The 
April 2007 VA examiner diagnosed the veteran with 1) 
Bilateral severe to profound mixed hearing loss, 2) Fenestral 
and cochlear ostosclerosis, and 3) Presbycusis.  

The April 2007 VA examiner noted that while audiometric 
testing was not performed at separation, a whisper voice test 
was done which showed normal hearing.  The April 2007 VA 
examiner also noted that ostosclerosis is a genetic problem 
that generally manifests itself in the second, third, and 
found decades of life and usually occurs as a low-frequency 
hearing loss initially.  Thus, the examiner opined that the 
veteran's loss of auditory acuity did not occur until several 
years subsequent to his separation from service.  Medical 
literature would not support causation between the sinus 
problem noted while on active duty and current hearing loss.  
The scarring involving the left tympanic membrane noted at 
separation from service would represent an incidental finding 
and it would be very unlikely that it is related to the 
veteran's current hearing loss.  

Instead, the April 2007 VA examiner opined that the veteran's 
current hearing loss is related to the combination of 
ostosclerosis and presbycusis, both of which began after the 
veteran's separation from service.  The April 2007 VA 
examiner also noted that scarring of the tympanic membrane 
would rarely, if ever, cause hearing loss.  

In connection with this claim the veteran also submitted 
several statements from his licensed vocational nurse, Mr. 
D.B., his wife, his daughter, as well as his brother who also 
happens to be a doctor, Dr. J.H.W.      

In a December 2007 statement Mr. D.B. wrote that the veteran 
was exposed to loud noises and developed sensorineural 
hearing loss as a result.  Mr. D.B. also noted that the 
veteran was afflicted with conductive hearing loss requiring 
middle ear surgery bilaterally.  Finally, Mr. D.B. opined 
that the veteran's serious upper respiratory infections while 
in the Navy "may well have" contributed to his conductive 
hearing loss.  

In a September 2008 statement Dr. J.H.W. noted the veteran's 
history of sinusitis during service and subsequent ear 
surgeries and opined that "no well trained, competent 
physician could deny the possible connection between frequent 
bouts of chronic sinusitis and hearing loss."  The September 
2008 statements from the veteran's wife and daughter 
reiterate the claimed link between the veteran's ear problems 
in service and his current hearing loss.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

Credibility is the province of the Board.  It is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is charged with the duty to 
assess the credibility and weight to be given to the 
evidence.  Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

A clear preponderance of the evidence is against a finding 
that the veteran's hearing loss is related to service.  While 
Mr. D.B. and Dr. J.H.W. found that the veteran's hearing loss 
was related to service, it is apparent that the veteran's 
clinical history was obtained from the veteran.  It was not 
indicated that either Mr. D.B. or Dr. J.H.W. had access to 
the claims folder.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (medical opinion premised on unsubstantiated account 
is of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept doctor's opinion based 
exclusively on claimant' s recitations).  Furthermore, 
neither Mr. D.B. or Dr. J.H.W.'s statements provide any 
reasons or basis for their opinions.  Finally, there is no 
indication that either Mr. D.B. or Dr. J.H.W. is a specialist 
in disorders of the ear.


Specifically, with regard to Mr. D.B.'s statement, it seems 
to contradict the evidence of record.  During the April 2007 
VA examination the veteran denied military noise exposure 
while in service however the December 2007 opinion from Mr. 
D.B. relates military noise exposure to the veteran's 
sensorineural hearing loss.  Furthermore, Mr. D.B.'s 
statement that the veteran's ear problems in service "may 
well have" contributed to his conductive hearing loss is 
clearly speculative, and contradicted by the evidence of 
record.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
Finally, there is no evidence that the veteran even has 
conductive hearing loss.  As above, the March 2007 VA 
examiner diagnosed the veteran with sensorineural hearing 
loss.  

The Board finds the April 2007 VA medical opinion to have the 
most evidentiary weight.  First, the Board finds that the 
April 2007 VA examiner is an otolaryngologist and is 
competent to render a medical opinion as to the etiology of 
the veteran's hearing loss.  See Guerrieri, 4 Vet. App. at 
470-71; see also Black v. Brown, 10 Vet. App. 279 (1997).  
Second, the veteran was afforded an examination, and the VA 
examiner reviewed the veteran's medical records and discussed 
all relevant evidence regarding the veteran's hearing loss.  
The April 2007 examiner provided reasons and bases for his 
conclusion and pointed to evidence which supported his 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board must also note the 51 years between the veteran's 
separation from service in 1954 and his initial claim for 
hearing loss in 2005.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Given the evidence of record, the Board finds that service 
connection for hearing loss is not warranted.  While the 
December 2007 and September 2008 opinions of Mr. D.B. and Dr. 
J.H.W. relate the veteran's hearing loss to service, the 
Board finds the April 2007 VA medical opinion to have the 
most evidentiary weight.  

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between this disorder and its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As there is no competent medical 
evidence that the veteran's bilateral hearing loss is related 
to service, his claim for service connection must be denied.  
38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2005 and March 2006.  Specifically, 
the March 2006 letter addressed the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


